IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,
Vv. _No. CR 14-3609 JB
BENTLEY STREETT,

Defendant.

ORDER
On November 1, 2018, Defendant Bentley Streett filed Defendant’s Unopposed Motion for a

Nunc Pro Tune Order to Extend Time to File Findings of Fact and Conclusions of Law.

1. The Court had granted the first unopposed continuance in this matter, extending the time to
October 31, 2018 for both sets of findings of fact and conclusions of law. (Doc. No. 162).

2. Defense counsel’s physical issues and other matters requiring attention in his solo practice
prevented the filing of the documents by the current October 31, 2018.

3. The Government is unopposed and the parties agree to file their findings of fact and conclusions
of law related to the motion to dismiss simultaneously on November 1, 2018 and the findings and
conclusions on the defense motion to suppress on November 2, 2018.

IT IS THEREFORE ORDERED THAT: Mr. Street’s Nunc Pro Tune Unopposed Motion to
Extend Time to File Findings of Fact and Conclusions of Law is granted. Findings of fact and
conclusions of law for the motion to dismiss shall be filed by November 1, 2018 and the findings

and conclusions for defendant’s motion to sjyppress shall be filed by November 2, 2018.

 
